DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Reasons for Allowance
Claims 1 – 6 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art or record is Kami et al. (Pub. No.: US 2016/0145827 A1).  Kami teaches a work vehicle includes a boom, an arm, a bucket, an arm control member, a speed limit determination portion, and a target speed determination portion.  The speed limit determination portion determines a speed limit for limiting a speed of a cutting edge of the bucket in accordance with a distance between a cutting edge and a design surface. The target speed determination portion determines a target speed of the boom based on the speed limit. The speed limit determination portion decides on a speed limit calculated based on correlation between the speed limit and the distance between the design surface and the cutting edge when an amount of operation of the arm control member is equal to or greater than a prescribed amount and decides on a speed limit lower than the speed limit calculated based on the correlation when the amount of operation is smaller than the prescribed amount.
In regards to claim 1, Kami taken either individually or in combination with other prior art fails to teach or render obvious a work machine comprising: a controller calculating, as a limiting velocity for the boom cylinder, a second velocity is defined by a weighted average of the first velocity and a third velocity set to change according to one of the boom lowering operation amount of the operation device and the distance between the target surface and the work device, and is set such that an increase in the boom lowering operation amount reduces a weight for the first velocity while increasing a weight for the third velocity, and when the velocity of the boom cylinder based on the boom lowering operation amount of the operation device is higher than the limiting velocity, the velocity of the boom cylinder is limited to the limiting velocity.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYLER J LEE whose telephone number is (571)272-9727. The examiner can normally be reached M-F 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on 571-270-3703. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TYLER J LEE/Primary Examiner, Art Unit 3663